UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF AETOS CAPITAL DISTRESSED INVESTMENT STRATEGIES FUND, LLC INVESTMENT COMPANY ACT FILE NUMBER:811-21059 REGISTRANT AETOS CAPITAL DISTRESSED INVESTMENT STRATEGIES FUND, LLC C/O AETOS CAPITAL, LLC NEW YORK, NY 10022 (212)-201-2500 PRINCIPAL EXECUTIVE OFFICERS HAROLD SCHAAFF AETOS CAPITAL, LLC NEW YORK, NY 10022 AGENT FOR SERVICE LEONARD B. MACKEY, JR., ESQ. CLIFFORD CHANCE US LLP 31 WEST 52ND STREET NEW YORK, NY 10019 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2, 2014 The Registrant was not entitled to and did not cast any proxy votes during the reporting period.Accordingly, there are no proxy votes to report. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Aetos Capital Distressed Investment Strategies Fund, LLC /s/ Reid Conway Reid Conway Assistant Secretary Date:August 22, 2014
